Citation Nr: 0837186	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-41 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
the death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from August 1965 
to January 1969.  He died in February 1997.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for the veteran's cause of death.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran died in February 1997.  His death certificate 
listed the immediate cause of his death as widely metastatic 
renal cell carcinoma.

3.  At the time of his death, the veteran was not service-
connected for any disability but received special monthly 
pension benefits.

4.  Widely metastatic renal cell carcinoma began many years 
after service, was not the result of service or any incident 
of service, and was not the result of Agent Orange exposure 
during service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in October 
2004.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2004.  
This letter notified the appellant of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2005.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include multiple 
written statements, indicate that the appellant is clearly 
aware of the evidence and information required to 
substantiate a DIC claim.  As such, the record reflects that 
the appellant and her representative had actual knowledge of 
the information and evidence needed to substantiate the claim 
for service connection for the cause of the veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, service personnel 
records, VA medical examination reports, records from the 
Social Security Administration, private treatment records, 
and VA treatment records have been obtained and associated 
with his claims file.

Finally, VA need not obtain a medical opinion with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
cause of death may be associated with events during his 
military service, to include Agent Orange exposure.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2007).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2007).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran's service treatment records, including the August 
1965 entrance examination and December 1968 separation 
examination reports, are void of any complaints, treatment, 
or diagnosis of renal cell carcinoma.

Service personnel records reflect that the veteran was 
stationed in Thailand from January 1968 to January 1969 and 
was awarded the Vietnam Campaign Medal (VCM) and Vietnam 
Service Medal (VSM).  The veteran's military occupational 
specialties (MOS) were listed as fuel specialist, portable 
hydrant operator, and vehicle operator/mobile distribution.

Post-service private treatment records from Beaufort Memorial 
Hospital indicate that the veteran was evaluated for left 
pleural effusion in April 1993.  
An April 1993 admission note listed impressions of large 
left-sided pleural effusion, bilateral renal masses, and 
bilateral parenchymal and pleural nodules.  A May 1993 
surgical pathology report from MUSC Medical Center revealed 
atypical proliferation of epithelioid cells suggestive of 
metastatic carcinoma.  A May 1993 discharge summary from 
Beaufort Memorial Hospital listed the following diagnoses: 1) 
stage 4 renal cell carcinoma; 2) metastatic disease to the 
lung and pleura; 3) complicated left pleural effusion 
secondary to number 2; 4) left apical pneumothorax 20% 
stable; and 5) hemoptysis resolved.  A July 1993 treatment 
record from Emory University Hospital reflected findings of 
bilateral renal cell carcinoma with pulmonary metastases.

Additional private medical records dated during that time 
confirmed the diagnosis  metastatic renal cell carcinoma.  No 
opinion was rendered as to the etiology of the cancer.

In a July 1994 statement, the veteran indicated that he 
started to have chest pain and breathing problems in April 
1993.  He reported that while serving in Vietnam, he handled 
Agent Orange that was released from planes. 

In a November 1994 VA Agent Orange examination report, the 
veteran indicated that he was in Vietnam at intervals when 
his aircraft would be on the ground in country for 
maintenance and refueling.  Findings of status post right 
nephrectomy (renal cell carcinoma) and decreased breathing 
sounds at left bases were noted in the report.  A November 
1994 VA chest X-ray revealed several abnormalities.

A March 1995 private treatment record from M.R.G., M.D. noted 
findings of metastatic renal cell carcinoma, hypercalcemia, 
and bone metastatis now with second soft tissue component.  A 
March 1996 treatment record from this physician detailed 
continued findings of widely metastatic renal cell carcinoma 
on Interferon status post radiation therapy for a chest wall 
disease as well as noted progression of the veteran's disease 
with pulmonary nodules in the sternum.  The physician did not 
give an opinion as to the etiology of the disease.

Private treatment records dated in December 1995, March 1996, 
and June 1996 from G.W.T., M.D. show findings of metastatic 
renal cell carcinoma with history of pulmonary and bony 
metastatis.  The physician did not give an opinion as to the 
etiology of the disease. 

Additional post-service private treatment records from Hilton 
Head Hospital reflect ongoing treatment for the cancer and 
for complications. 

Records from SSA indicate that the veteran was awarded 
benefits based on a primary diagnosis of malignant neoplasm 
of the kidney and a secondary diagnosis of secondary 
malignant neoplasms. 

The veteran's death certificate lists the immediate cause of 
his death as widely metastatic renal cell carcinoma.  
Hypercalcemia of malignancy was listed as an other 
significant condition contributing to death but not resulting 
in the underlying immediate cause given above.

At the time of his death, the veteran was not service-
connected for any disability but received special monthly 
pension benefits.

Analysis

The appellant contends that renal cell carcinoma, the 
immediate cause of death for her husband, was incurred in or 
aggravated by his active military service.  More 
specifically, she alleges that Agent Orange exposure during 
active service in Vietnam caused the veteran to develop renal 
cancer.

The veteran's service personnel records reflect that he was 
stationed in Thailand from January 1968 to January 1969.  The 
Board notes that herbicides, including Agent Orange, were 
sprayed in areas of Thailand.  According to a letter from the 
Assistant Secretary of Defense dated January 6, 2003, records 
at the United States Army Center for Unit Records Research 
(USACURR) state that in 1964 and 1965, there was a large-
scale test program in Thailand to determine effectiveness of 
herbicide agents in defoliation of upland forest or jungle 
vegetation representative of Southeast Asia.  Also in 1964 
and 1965 at the Replacement Training Center of the Royal Thai 
Army near Pranburi, Thailand, an extensive series of tests 
were conducted in collaboration with the Military Research 
and Development Center of Thailand to perform onsite 
evaluation of phytotoxic chemicals on vegetation in Southeast 
Asia.  Unfortunately, military records show that the veteran 
did not arrive in Thailand until 1968.  As the veteran did 
not serve on active duty in the specified areas of Thailand 
during the specific times when Agent Orange was sprayed, 
exposure to herbicides cannot be presumed.  

In this case, the claims file does not contain any specific 
evidence which places the veteran in the Republic of Vietnam 
during the time period for which exposure to herbicides is 
legally presumed.  However, the veteran has indicated that he 
had repeatedly been on the ground in Vietnam during refueling 
planes.  His service personnel records reflect that he had a 
military occupational specialty (MOS) of fuel specialist and 
detail his extensive knowledge in refueling procedures.  
Given the evidence noted above, and affording the appellant 
the benefit of the doubt by accepting the veteran's 
statements as credible, the Board finds that the veteran had 
service in Thailand that involved visitation in the Republic 
of Vietnam.  As this constitutes service in Vietnam during 
the Vietnam Era, the veteran is presumed to have been exposed 
to herbicides.

Unfortunately, renal cell carcinoma is not a condition 
enumerated under 38 C.F.R. § 3.309(e).  Evidence of record 
also indicates that the veteran suffered from metastatic 
renal cell carcinoma with history of pulmonary and bony 
metastatis.  While lung cancer is a condition enumerated 
under 38 C.F.R. § 3.309(e), the Board notes that the record 
is replete with references to the fact that the renal cell 
carcinoma metastasized to the lung, pleura, chest wall, and 
bone.  In addition, no treatment provider of the veteran has 
indicated that the lung was the primary site of the cancer.  
To the contrary, all of the medical evidence of record 
indicates the kidneys, not the lungs, were the primary site.  
Thus, the claim also cannot be granted based on the 
presumption afforded for lung cancer due to Agent Orange 
exposure.  

As the appellant is not entitled to a presumption that the 
veteran's cause of death is due to herbicide exposure, the 
record must show competent medical evidence establishing a 
connection between active service, to include the presumed 
exposure to herbicides in Vietnam, and the veteran's 
development of the fatal disability of renal cell carcinoma.  
The regulations governing presumptive service connection for 
Agent Orange do not preclude the appellant from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2007), including consideration of whether 
the veteran's cause of death has been linked to his presumed 
Agent Orange exposure.

Based on the evidence of record, the Board finds that the 
veteran's renal cell carcinoma is not a result of any 
established event, injury, or disease during active service.  
The service treatment records are negative for any signs, 
symptoms, or treatment of renal cancer.  According to the 
evidence of record, the veteran was first diagnosed with 
renal cancer in 1993-over 20 years after the veteran left 
active duty.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In addition, the record contains no objective 
medical evidence that demonstrates that the veteran's widely 
metastatic renal cell carcinoma, as noted on his official 
death certificate, is linked to his active military service, 
including Agent Orange exposure during any service in the 
Republic of Vietnam.

The Board also acknowledges the appellant's contentions that 
the veteran developed renal cancer due to Agent Orange 
exposure during active service.  However, the record does not 
show that she has the medical expertise that would render 
competent her statements as to the relationship between the 
veteran's military service and his cause of death.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events 
incurred during service and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Entitlement to service connection for the veteran's cause of 
the death is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


